                   Case 21-11109-JKS            Doc 13       Filed 08/02/21         Page 1 of 25




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re
                                                                     Chapter 11

    Alpha Latam Management, LLC, et al.,1                            Case No. 21-[____] ( )

                                                                     (Joint Administration Requested)
                                          Debtors.


              DECLARATION OF JOHN R. CASTELLANO IN SUPPORT OF
            DEBTORS’ PETITIONS AND REQUESTS FOR FIRST DAY RELIEF

I, John R. Castellano, declare pursuant to 28 U.S.C. § 1746 as follows:

                   I am a Managing Director with AlixPartners, LLP (“AlixPartners”) and a

restructuring advisor for debtor Alpha Latam Management, LLC, a Delaware limited liability

company (“ALM”) and its debtor affiliates (together with ALM, the “Debtors”). I am authorized

to submit this declaration (the “First Day Declaration”) on behalf of the Debtors in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”).2

                   I am over the age of 18 and authorized to submit this declaration on behalf of the

Debtors. If called as a witness I would testify competently to the facts set forth in this First Day

Declaration.




1
         The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number in their
applicable jurisdiction of incorporation, are as follows: Alpha Latam Management, LLC (4610); Acsa Atentofexhib
S.A.S. (766-6); Alpha Capital S.A.S. (717-5); AlphaCredit Latam S.A.S. (326-5); AlphaCredit Sudamérica, S. de R.L.
(72 87); AlphaDebit, S.A. de C.V. (3FI4); and Vive Créditos Kusida S.A.S. (013-4). Alpha Latam Management,
LLC’s registered address is 1209 N Orange Street, Wilmington, DE 19801. The main address of the other Debtors is
Carrera 14 No. 94 – 81, Bogotá, Colombia.
2
         Certain affiliates of the Debtors have not sought chapter 11 protection and are not Debtors in these Chapter
11 Cases. They include, without limitation, Mexican affiliates Alpha Holding, S.A. de C.V. and AlphaCredit Capital,
S.A. de C.V., SOFOM, E.N.R.




RLF1 25769319v.1
                   Case 21-11109-JKS       Doc 13       Filed 08/02/21   Page 2 of 25




                   This First Day Declaration is divided into five parts. Part I provides background

information about myself. Part II is an introduction regarding these Chapter 11 Cases. Part III

provides background information about the Debtors, their business operations, and their corporate

and capital structures. Part IV describes the circumstances leading to the commencement of the

Chapter 11 Cases. Part V affirms the facts that support the “first-day” relief requested in the

various motions filed contemporaneously herewith (the “First Day Motions”).

    I.       Background of Declarant

                   I am a Managing Director with AlixPartners, the Debtors’ proposed restructuring

advisor. In my role as a restructuring advisor, I provide a variety of consulting and advisory

services to the Debtors including working with management, the ALM Board, and the Debtors’

other advisors to design and implement a restructuring strategy.

                   AlixPartners specializes in designing and implementing business turnarounds,

assisting companies with the administration of the bankruptcy process, and providing interim crisis

management, among other things. AlixPartners provides these services for companies throughout

the financial services industries and has an intimate understanding of the economic, regulatory,

operational, strategic, and financial factors that drive these businesses.      AlixPartners’ prior

experience includes a range of activities and services targeted at restructuring, stabilizing, and

improving a company’s financial position. These services have historically included: (a) providing

executive leadership to financially distressed companies; (b) developing or validating forecasts,

business plans, and related assessments of a business’s strategic position; (c) monitoring and

managing cash, cash flow, and supplier relationships; (d) assessing and recommending cost

reduction strategies; and (e) designing and negotiating financial restructuring packages.




                                                    2

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13       Filed 08/02/21   Page 3 of 25




                   I hold a bachelor’s degree in Accounting from DePaul University and a master’s

degree in Management, Finance, and Strategy from the Kellogg School of Management at

Northwestern University. I have nearly 30 years of industry experience, with areas of expertise in

business plan development, contingency planning, and creditor negotiations. In addition, I have

over 25 years of financial restructuring and bankruptcy experience and over 23 years of experience

with AlixPartners.       I have served as a Managing Director in AlixPartners’ Turnaround &

Restructuring Group since 2007. Prior to joining AlixPartners, I worked at Ernst & Young LLP

in their Assurance practice as an auditor, and in their Consulting practice focusing on restructuring

advisory services, and I was a plant controller and manager of financial, planning and analysis for

Sweetheart Cup Company in Chicago.

                   As a result of my role and experience with the Company, my review of relevant

documents, and my discussions with members of the Debtors’ management team, I am familiar

with the Debtors’ day-to-day operations, business affairs, and books and records. Except as

otherwise noted, I have personal knowledge of the matters set forth herein. Except as otherwise

stated, all facts set forth in this First Day Declaration are based on my personal knowledge, my

discussions with members of the Debtors’ senior management and advisors, my review of relevant

documents, or my opinion, based on my experience and knowledge of the Debtors’ operations and

financial conditions. In making this First Day Declaration, I have relied in part on information

and materials that the Debtors’ personnel and advisors have gathered, prepared, verified, and

provided to me, in each case, under my supervision, at my direction, and for my use in preparing

this First Day Declaration.




                                                   3

RLF1 25769319v.1
                   Case 21-11109-JKS             Doc 13         Filed 08/02/21      Page 4 of 25




    II.       Introduction

                   The Debtors, together with their Mexican non-Debtor affiliates (the “Mexican

Affiliates”) and certain other affiliated non-Debtors (collectively, the “Company,” and all such

affiliates that are not Debtors are referred to herein as “Non-Debtors”), operate a specialty finance

business that offers consumer and small business lending services to underserved communities in

Mexico and Colombia. In connection with an internal accounting review,3 the Company identified

certain accounting errors with respect to the Mexican segment of its business, and on March 13,

2021, formally presented a preliminary report of such accounting errors to the board of managers

of ALM (the “ALM Board”). As a result, a special committee, comprised of non-management

members of the ALM Board (the “Special Committee”), was formed and hired independent

counsel to provide advice in connection with the investigation of the accounting errors. The

Special Committee’s legal counsel retained a forensic accounting firm to assist legal counsel in

providing advice to the Special Committee. The Special Committee is chaired by the Board’s

independent manager. The Company also hired restructuring advisors, including AlixPartners and

Rothschild & Company, to analyze the Company’s liquidity position and cash flow projections,

assist with lender negotiations, and develop options for a potential restructuring.

                   On April 20, 2021, the Company publicly announced errors in the Company's

accounting for its derivative positions and the need to restate its financial statements for the years

ending 2018 and 2019. The Company also disclosed additional accounting errors relating to the

Company’s: (i) allowance for loan losses; (ii) reserves for certain accounts receivables; and (iii)

amortization of certain capitalized expenses. Shortly after the Company’s announcement, certain




3
          The internal accounting review is further discussed in Section III.E.i.

                                                            4

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13       Filed 08/02/21   Page 5 of 25




creditors sent notices of default to the Company for, among other things, failure to accurately

report financial statements. Though the Company and its advisors tried to negotiate forbearance

and waivers with these creditors, these efforts proved unsuccessful. As a result, the Company was

unable to continue raising capital to continue to originate new Alpha Loans (as defined below).

                   The Company’s advisors also began analyzing the Company’s liquidity position.

As part of that process, the Company determined that due to several factors, including the

variability in loan collections, it needed to preserve cash. As a consequence, the Company, based

on advice from its advisors and with a view toward maximizing value in the best interests of the

Company and all relevant stakeholders, determined that the Company would cease making any

new loan originations and would elect to exercise the grace period under the Senior Notes (as

defined below) by not making the June 19, 2021 interest payment.

                   Starting in May 2021, with Rothschild’s assistance, the Company began to market

the Company’s unencumbered Colombian loan portfolio (the “Colombian Assets”) in an effort to

bolster its cash position. As the Company’s liquidity position tightened, and negotiations with key

stakeholders progressed, it became evident that the best path for a restructuring of the Company

was a sale of substantially all of the Debtors’ Colombian Assets pursuant to section 363 of title 11

of the United States Code (the “Bankruptcy Code”). To that end, the Company began preparing

for the commencement of these Chapter 11 Cases in parallel with negotiating a stalking horse bid

and soliciting a $45 million debtor-in-possession financing (“DIP Financing”) to provide the

bridge necessary for the Debtors to effectuate a sale of the Colombian Assets.

                   On August 1, 2021 (the “Petition Date”), the Debtors each filed voluntarily

petitions for relief in the United States Bankruptcy Court for the District of Delaware

(the “Court”) under chapter 11 of the Bankruptcy Code, thereby commencing the Chapter 11


                                                   5

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13       Filed 08/02/21   Page 6 of 25




Cases. To ease their transition as debtors in possession, the Debtors subsequently filed the First

Day Motions. I submit this declaration to: (i) offer the Court and parties in interest a background

on the Company and the circumstances leading to the commencement of the Chapter 11 Cases;

and (ii) provide evidence for the relief requested in the First Day Motions.

    III.     Discussion

             A. History and Business Overview

                   The Company was founded in 2011 with the mission of improving the quality of

life of individuals in the low-income segment of the population and promoting the growth of small

and midsize enterprises (“SMEs”) in Mexico by offering these populations greater access to credit.

The Company began its consumer lending operations by providing loans with repayment via

payroll deduction, or “PDLs,” to federal and state government employees in Mexico and, over the

next ten years, grew into a leading financial technology company. In 2015, the Company expanded

its operations into the Colombian marketplace with creation of the Vive brand, a platform

providing PDLs, and acquired TotalCredit, a Mexico-based PDL lender that partners with various

employers across Mexico. In 2016, the Company launched Alcanza Capital, a leasing and

factoring initiative and also acquired Crediamigo, a pioneer in the discount credit industry utilizing

income advancement for government employees.                In 2018, the Company expanded its

technological platforms by launching its first mobile application, AXS, to offer instant loans to its

customers. In 2019, the Company launched Bontu, a credit platform for SMEs based on new

internet sales models, and completed the 100% digitization of the business for its consumers from

origination to collection of each loan.




                                                   6

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13       Filed 08/02/21   Page 7 of 25




             B. Corporate Structure

                   The Company is made up of 28 entities. Alpha Latam, L.P. (“Alpha Latam”), a

private limited partnership formed under the laws of the province of Manitoba, Canada, and

Clarum Capital, L.P. (“Clarum Capital”), a private limited partnership formed under the laws of

the province of Quebec, Canada, each Non-Debtors, are the ultimate parent companies in the

enterprise, and the beneficial owners of the Company hold equity shares in Alpha Latam and

Clarum Capital. Alpha Latam wholly owns Alpha Tech Partners, LLC (“Alpha Tech”), a

Delaware limited liability company and Non-Debtor, and Alpha Tech and Clarum Capital in turn

jointly own AlphaCredit Tech Partners, L.P. (“AlphaCredit Tech”), a private limited partnership

formed under the laws of the province of Ontario, Canada. Alpha Latam is the sole shareholder

of Alpha Tech. AlphaCredit Tech serves as the “aggregator” entity for investors who own equity

in Clarum Capital and Alpha Latam. ALM is the general partner of each of Alpha Latam, Clarum

Capital, and AlphaCredit Tech.

                   AlphaCredit Tech is the parent of Non-Debtor Alpha Holding, S.A. de C.V.

(“Alpha Holding”), a Mexican entity. Alpha Holding is the primary holding company that

(i) directly or indirectly owns each of the Company’s other operating entities and (ii) is the issuer

or borrower of the majority of the Company’s funded obligations.             A chart depicting the

Company’s organizational structure as of the Petition Date is attached as Exhibit A. As reflected

on Exhibit A, not every entity within the Company is a debtor in these Chapter 11 Cases.

                   The Debtors’ operations are generally performed by three of the Debtors: Alpha

Capital, S.A.S. (“Alpha Capital”); Acsa Atento S.A.S. (“ACSA”); and Vive Créditos Kusida

S.A.S. (“Vive Créditos”). Debtors AlphaCredit Latam, S.A.S. (“AC Latam”) and AlphaCredit




                                                   7

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13       Filed 08/02/21   Page 8 of 25




Sudamerica, S. de R.L. (“AC Sud”), a Panamanian entity, as well as Non-Debtor Acercándonos,

S.A.P.I. de C.V., a Mexican entity, are holding companies that own the shares of the other Debtors.

             C. The Colombian Business

                   In Colombia, the Debtors have historically focused on providing PDLs to current

and former governmental, union, and private sector employees, pensioners, and retirees (the

“Alpha Loans” and the borrowers thereunder, the “Alpha Borrowers”) using the Vive brand. The

successful operations of the Debtors’ PDL businesses depended on creating, maintaining, and

renewing collaboration agreements with these governmental agencies, unions, or other major

employers that, in turn, enable the Debtors to generate new Alpha Loans to the Alpha Borrowers

and/or collect repayment of the Alpha Loans.

                   The Debtors’ target borrowers have a monthly gross income ranging from COP

700,000 to COP 10,000,000 ($181 to $2,591 USD) and ages ranging from 31 to 84. On average,

a PDL has an initial term of approximately 108.9 months and an initial principal amount of COP

18.03 million or $4,900 USD. The average interest rates for PDLs is 24.40% per annum, which

complies with Colombian interest rate regulations. As of May 31, 2021, the Debtors had

approximately 36,800 PDLs outstanding with an aggregate principal amount of COPs 647.8 billion

or $174.4 million USD.

                   Alpha Capital owns most of the PDLs and collects the majority of repayments on

the Colombian Assets. Vive Créditos historically originated PDLs in Colombia, but the majority

of its portfolio now resides with Alpha Capital. ACSA is mainly responsible for commercial

payroll and owns the Colombian offices and PP&E. As of the Petition Date, the Debtors had 262

employees (the “Colombia Employees”) with approximately 140 corporate-level employees

(employed by Alpha Capital) and 122 operational employees (employed by ACSA).


                                                   8

RLF1 25769319v.1
                    Case 21-11109-JKS           Doc 13         Filed 08/02/21       Page 9 of 25




                    Though the Debtors have their own loan portfolios and operations, the Debtors rely

on the Non-Debtor Mexican Affiliates to support their operations and collections. Without the

support of the Non-Debtor Mexican Affiliates the Debtors would not be able to function and the

inability of those affiliates to continue their own operations is an existential threat to the Debtors

and their operations. For example, 80 of the Mexican Affiliates’ employees spend part of their

time providing the Debtors with back office and personnel support. Furthermore, several IT

systems used by the Debtors, including certain IT equipment, software and licenses are owned

and/or provided by the Non-Debtor Mexican Affiliates (approximately 75% of the IT licenses,

software and platform used in the Debtors’ business are held by two Non-Debtor Mexican

Affiliates).

               D. Prepetition Capital Structure

                    As of the commencement of these Chapter 11 Cases, the Debtors were either

borrowers/issuers or guarantors of approximately $768.4 million in third-party financial debt

obligations (the “Obligations” and their governing agreements, together, the “Debt Documents”).

The Obligations are described in further detail below.4

               i.        Debt with Debtors as Borrowers and Guarantors

                       MS Loan

                    Debtor Alpha Capital is the borrower under a Credit Agreement dated December

18, 2020 (as from time to time amended, the “MS Loan Agreement” and loans thereunder the



4
          The descriptions herein of the Company’s debt, including any security in respect of such debt, are provided
for the convenience of the Court and parties in interest. In certain cases, amounts stated are approximate. The
descriptions are not intended to be comprehensive nor should they be construed as an admission with respect to the
validity or enforceability of any debt, any lien or other security described as securing the debt, or any other right or
obligation. These descriptions are qualified in their entirety by the operative relevant debt and related documents.
The Debtors are continuing to review their debt obligations and related matters and expressly reserves all rights
relating thereto.

                                                           9

RLF1 25769319v.1
                   Case 21-11109-JKS    Doc 13     Filed 08/02/21     Page 10 of 25




“MS Loan”) with Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”) acting as arranger

and Wilmington Savings Fund Society, FSB (“WSFS”) acting as administrative agent for the

lenders thereunder. The following Debtors are guarantors of the MS Loan: (i) ACSA; (vii) AC

Latam; (iii) Vive Créditos; and (iv) Alpha Holding. The following Non-Debtor Mexican Affiliates

are guarantors of the MS Loan: (i) Acercándonos, S.A.P.I. de C.V.; (ii) Adelanto Express, S.A. de

C.V., SOFOM E.N.R.; (iii) Aeternam, S.A.P.I. de C.V.; (iv) Alf Recursos, S.A.P.I. de C.V.;

(v) AlphaCredit Capital, S.A. de C.V., SOFOM E.N.R.; (vi) BetaCredit, S.A. de C.V., SOFOM

E.N.R.; (vii) Beta Planeación, S.A. de C.V.; (viii) C Claro, S. de R.L. de C.V., (ix) Collect Broker,

S.A.P.I. de C.V.; and (x) Prestaciones Finmart, S.A.P.I. de C.V., SOFOM E.N.R. (collectively,

with the Debtors that are guarantors of the MS Loan, the “MS Guarantors”). Proceeds of the MS

Loan were used to originate certain of the Company’s PDLs, repay existing intercompany debt,

fund reserve accounts, pay for fees and expenses, and other general corporate purposes. The MS

Loan is secured by specific PDL portfolios of certain of the Mexican Affiliates that are MS

Guarantors (the “MS PDL Collateral”), but unsecured against the other MS Guarantors.

Collections from the MS PDL Collateral arrive into a master trust (i.e., fideicomiso) in Mexico

under which Non-Debtor AlphaCredit Capital, S.A. de C.V., is the settlor, and the trustee

immediately directs the collections corresponding to the MS PDL Collateral to a trust that is

established for the benefit of WSFS, in its capacity as administrative agent under the MS Loan.

The MS Loan matures in June 2022 and has an interest rate of 12.0%. As of the Petition Date, the

MS Loan is outstanding in the principal amount of $18.5 million USD. The MS Loan Agreement

is governed by New York law.




                                                 10

RLF1 25769319v.1
                   Case 21-11109-JKS     Doc 13     Filed 08/02/21   Page 11 of 25




                      IDB Loans

                   Debtor Alpha Capital is the borrower under a Loan Agreement dated December 22,

2020 (as from time to time amended, the “IDB Loan Agreement” and the loan provided

thereunder, the “IDB Loan”) with Inter-American Investment Corporation (“IDB Invest”) as

lender acting on behalf of the Inter-American Development Bank (“IDB”). The following Debtors

are guarantors under the IDB Loan: (i) ACSA; (ii) AC Latam; (iii) Vive Créditos; and (iv) Alpha

Holding. The following Mexican Affiliates are guarantors under the IDB Loan: (i) Acercándonos,

S.A.P.I. de C.V.; (ii) Adelanto Express, S.A. de C.V., SOFOM E.N.R.; (iii) Aeternam, S.A.P.I. de

C.V.; (iv) Alf Recursos, S.A.P.I. de C.V.; (v) AlphaCredit Capital, S.A. de C.V., SOFOM E.N.R.;

(vi) BetaCredit, S.A. de C.V., SOFOM E.N.R.; (vii) Beta Planeación, S.A. de C.V.; (viii) Collect

Broker, S.A.P.I. de C.V.; (ix) Prestaciones Finmart, S.A.P.I. de C.V., SOFOM E.N.R. The IDB

Loan is unsecured. The IDB Loan matures in December 2024 and has an interest rate of the

incremental borrowing rate plus 5.25%. As of the Petition Date, the IDB Loan is outstanding in

the principal amount of $24 million USD and is unsecured. The IDB Loan Agreement is governed

by New York law.

             ii.        Debt with Debtors as Guarantors

                      The Senior Notes

                   Non-Debtor Alpha Holding is the issuer of two series of senior unsecured notes.

Pursuant to the indenture dated December 19, 2017 (the “2017 Indenture”) Alpha Holding issued

the 10.000% Senior Notes due 2022 (the “2022 Notes”) for the principal amount of $300,000,000

USD. Pursuant to the indenture dated February 10, 2020 (the “2020 Indenture”), Alpha Holding

issued the 9.000% Senior Notes due 2025 (the “2025 Notes” and together with the 2022 Notes,

the “Senior Notes”) for the principal amount of $400,000,000. Bank of New York Mellon (the


                                                  11

RLF1 25769319v.1
                   Case 21-11109-JKS    Doc 13     Filed 08/02/21     Page 12 of 25




“Senior Notes Agent”) is the indenture trustee in respect of the Senior Notes. The following

Debtors are obligors in respect of the Senior Notes: (i) Alpha Capital; (ii) AC Sud; (iii) ACSA;

(iv) AC Latam; and (v) Vive Créditos. The following Mexican Affiliates are obligors in respect

of the Senior Notes: (i) Acercándonos, S.A.P.I. de C.V.; (ii) Adelanto Express, S.A. de C.V.,

SOFOM E.N.R.; (iii) Aeternam, S.A.P.I. de C.V.; (iv) Alf Recursos, S.A.P.I. de C.V.;

(v) AlphaCredit Capital, S.A. de C.V., SOFOM E.N.R.; (vi) BetaCredit, S.A. de C.V., SOFOM

E.N.R.; (vii) Beta Planeación, S.A. de C.V.; (viii) C Claro, S. de R.L. de C.V., (ix) Collect Broker,

S.A.P.I. de C.V.; and (x) Prestaciones Finmart, S.A.P.I. de C.V., SOFOM E.N.R. (collectively,

with Debtors as obligors in respect of the Senior Notes, the “Notes Obligors”). Proceeds of the

Senior Notes were used, in whole or substantial part, to originate new Alpha Loans and otherwise

finance the Company’s operations. The 2017 Indenture and 2020 Indenture are governed by New

York law.

                      Credit Suisse

                   Non-Debtor Alpha Holding is the borrower under the Credit Agreement dated

August 15, 2019 (as amended from time to time, the “CS Loan Agreement” and the loan provided

thereunder, the “CS Loan”) with OPCR, S.A. de C.V., SOFOM, E.N.R. (formerly known as

MCRF P, S.A. de C.V., SOFOM, E.N.R.) (“Credit Suisse”) acting as the lender. Debtor AC

Latam is a guarantor of the CS Loan. The following Mexican Affiliates are guarantors of the CS

Loan: (i) Acercándonos, S.A.P.I. de C.V.; (ii) Adelanto Express, S.A. de C.V., SOFOM E.N.R.;

(iii) Alf Recursos, S.A.P.I. de C.V.; (iv) AlphaCredit Capital, S.A. de C.V., SOFOM E.N.R.;

(v) AXS Servicios, S.A. de C.V.; (vi) BetaCredit, S.A. de C.V., SOFOM E.N.R.; (vii) C Claro, S.

de R.L. de C.V.; (viii) Iyu Digital, S.A. de C.V.; (ix) Prestaciones Finmart, S.A.P.I. de C.V.,

SOFOM E.N.R.; and (x) RXN Broker’s, S.A.P.I. de C.V. (collectively, with AC Latam, the “CS


                                                 12

RLF1 25769319v.1
                   Case 21-11109-JKS     Doc 13    Filed 08/02/21   Page 13 of 25




Guarantors”). Alpha Holding and the CS Guarantors’ obligations under the CS Loan Agreement

are secured by (a) a non-possessory pledge over non-performing PDLs, (b) a non-possessory

pledge over beneficiary rights in other trust agreements, (c) a share pledge over shares of

Prestaciones Finmart, S.A.P.I. de C.V., SOFOM E.N.R., (d) a share pledge over shares of Adelanto

Express, S.A. de C.V., SOFOM E.N.R, and (e) a security trust agreement to which certain eligible

PDLs, shares and intercompany loans have been assigned. As a result, collections on such eligible

PDLs are transferred from the Company’s master trust into the trust (fideicomiso) established in

favor of CS (the “CS Trust”). In addition, the CS Trust owns the shares of Finmart and Adex.

The CS Loan matures in September 2022 and has an interest rate of 15.0%. As of the Petition

Date, the CS Loan is outstanding in the principal amount of $9 million USD. The CS Loan is

unsecured against the Debtor guarantor AC Latam. The CS Loan Agreement, the CS Trust, and

the other collateral agreements are governed by Mexican law.

                      ResponsAbility Notes

                   Non-Debtor Alpha Holding, issued two series of four (4) unsecured promissory

notes for each series (for a total of eight (8) notes) (the “ResponsAbility Notes”) dated December

20, 2019 (the “2019 ResponsAbility Notes”) and August 28, 2020 (the “2020 ResponsAbility

Notes”), respectively, with various noteholders all acting for the benefit of their sub-funds,

(a) responsAbility SICAV (Lux) Micro and SME Finance Leaders, (b) responsAbility SICAV

(Lux) Financial Inclusion Fund, (c) responsAbility Global Micro and SME Finance Fund,

(d) responsAbility SICAV (Lux) Micro and SME Finance Debt Fund (together,

“ResponsAbility”). The following Debtors guarantee the ResponsAbility Notes: (i) ACSA;

(ii) Alpha Capital; and (iii) Vive Créditos. The following Mexican Affiliates guarantee the

ResponsAbility Notes: (i) Acercándonos, S.A.P.I. de C.V.; (ii) Adelanto Express, S.A. de C.V.,


                                                  13

RLF1 25769319v.1
                   Case 21-11109-JKS     Doc 13       Filed 08/02/21       Page 14 of 25




SOFOM E.N.R.; (iii) Aeternam, S.A.P.I. de C.V.; (iv) Alf Recursos, S.A.P.I. de C.V.;

(v) AlphaCredit Capital, S.A. de C.V., SOFOM E.N.R.; (vi) BetaCredit, S.A. de C.V., SOFOM

E.N.R.; (vii) Beta Planeación, S.A. de C.V.; (viii) C Claro, S. de R.L. de C.V., (ix) Collect Broker,

S.A.P.I. de C.V.; and (x) Prestaciones Finmart, S.A.P.I. de C.V., SOFOM E.N.R. The 2019

ResponsAbility Notes mature on June 20, 2022 and have an interest rate of 9.0%, and the 2020

ResponsAbility Notes mature on August 29, 2022 and have an interest rate of 8.0%. As of the

Petition Date, the ResponsAbility Notes are outstanding in the principal amount of $16.9 million

USD. The ResponsAbility Notes are governed by Luxembourg law.

                                          *       *          *

                   The following chart provides a summary of the Debtors’ Obligations as of the

Petition Date:

               Facility                  Debtor           Debtor Guarantors           Principal
                                       Borrower(s)                                    Amount
                                                                                     Outstanding
 MS Loan                             - Alpha             - ACSA                        $18.5 million
                                       Capital           - Vive Créditos
                                                         - AC Latam
 IDB Loan                            - Alpha             - ACSA,                           $24 million
                                       Capital           - Vive Créditos
                                                         - AC Latam
 2022 Notes                          - N/A               -       Alpha Capital         $300 million
                                                         -       ACSA
                                                         -       Vive Créditos
                                                         -       AC Latam
                                                         -       AC Sud
 2025 Notes                          - N/A               -       Alpha Capital         $400 million
                                                         -       ACSA
                                                         -       Vive Créditos
                                                         -       AC Latam
                                                         -       AC Sud
 CS Loan                             - N/A               -       AC Latam                   $9 million
 2019 ResponsAbility Notes           - N/A               - Alpha Capital               $11.3 million

                                                  14

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13    Filed 08/02/21    Page 15 of 25




                                                        -   ACSA
                                                        -   Vive Créditos
 2020 ResponsAbility Notes            - N/A             -   Alpha Capital             $5.6 million
                                                        -   ACSA
                                                        -   Vive Créditos
 TOTAL                                                                             $768.4 million

            iii.        Intercompany Loans

                   In addition to the third-party debt described above, amongst Debtors, and as set

forth in greater detail in the Debtors’ Cash Management Motion (defined below) filed concurrently

herewith, the Colombian Debtors engage in intercompany transfers amongst themselves.

Additionally, in the ordinary course of the Company’s business, certain of the entities, including

Debtors and their Non-Debtor Mexican Affiliates have historically engaged in intercompany loan

transactions. After the Petition Date, however, intercompany transactions between the Debtors

and Non-Debtor Mexican Affiliates will cease, other than as described below.

                   As noted above, the Debtors’ business still depends on support from the Mexican

Affiliates, which provide the Debtors with essential back office services, personnel, and IT support

functions. With the help of my team, we determined that without this support from the Mexican

Affiliates, the operations in Colombia would shut down, resulting in a material negative impact on

the value of the Debtors’ assets. Thus, to avoid that fate and ensure that the Mexican Affiliates

have sufficient liquidity, on August 1, 2021 and in conjunction with the DIP Financing, Debtors

AlphaDebit and Alpha Capital entered into an intercompany working capital facility with the

Mexican Affiliates secured by the Mexican Affiliates’ unencumbered loan portfolios, government

receivables, and other assets (the “Intercompany Facility”).         The primary purpose of the

Intercompany Facility is to: (i) provide the operating cash necessary for the Mexican Affiliates to

continue this support; (ii) preserve the value of the Debtors’ businesses while the sale of the


                                                   15

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13     Filed 08/02/21    Page 16 of 25




Colombian Assets is being effectuated; and (iii) maximize the value of the Debtors’ assets, which

are all in the best interests of the Debtors’ creditors. No amounts will be drawn under the

Intercompany Facility until the DIP Financing is approved and funded.

             E. Circumstances Leading to the Commencement of the Chapter 11 Cases

              i.        Accounting Errors and Restatement of Financials

                   In May 2020, the Company hired a new Controller to improve internal audit and

accounting processes. In connection with the Controller’s implementation of a new accounting

and finance team, the Company conducted a thorough review of each line item of the Company’s

financial statements. Such internal accounting review identified certain material errors relating to

the Company’s Mexican Affiliates’ (i) derivative positions, (ii) provisions for non-performing

loans, (iii) provisions related to certain account receivables, and (iv) amortization of capitalized

expenses (collectively, the “Errors”). Following discussions with its current and former auditors,

the Company determined that a restatement of its financial statements for previous years, including

fiscal years ending December 31, 2018 and December 31, 2019 would be necessary (the

“Restatement”).

                   The Company and its advisors immediately and proactively began working toward

resolving any issues arising out of the Restatement, including requesting waivers and forbearance

agreements from its lenders and other funded-debt holders with respect to certain defaults and/or

events of default that may have arisen under the Debt Documents.

                   On April 20, 2021, the Company issued a press release (the “April Press Release”)

to disclose the Restatement and appointment of the Special Committee. The Special Committee

was tasked with conducting an investigation of the accounting practices at the Company and

related matters (the “Internal Investigation”) and hired law firms Skadden, Arps, Slate, Meagher


                                                   16

RLF1 25769319v.1
                   Case 21-11109-JKS           Doc 13       Filed 08/02/21         Page 17 of 25




& Flom LLP (“Skadden”) and Nader, Hayaux y Goebel, S.C. as its independent legal counsel.

Skadden subsequently engaged a forensic accounting firm to assist in providing legal advice to the

Special Committee. On May 6, 2021 the Company announced the appointment of Alan M. Cohen

as an independent manager to the board of ALM and as chair of the Special Committee.

                   As a result of the Errors, the Company was unable to deliver audited 2020 financials

and first quarter of 2021 financials nor deliver related certificates (the “Financial Reporting

Failure”), as required under certain of its Debt Documents.

             ii.         Lenders Notice Events of Default and Exercise Remedies

                   The Restatement and Financial Reporting Failure triggered various defaults under

the Company’s Debt Documents. These defaults blocked the Company from access to the capital

and liquidity needed to originate new Alpha Loans, and eventually caused the Company to cease

all originations.      Although the Company and its advisors sought waivers and forbearance

agreements from the Company’s creditors, they were unsuccessful, and several lenders began to

take actions to enforce rights, including accelerating their debt.5

                   Given the foregoing threats to the Company’s business and to preserve liquidity

and extend the Company’s runway, the Company took a number of steps to cut costs and expenses.

In addition to ceasing all originations at the end of June, the Company began a reduction in

workforce program, terminating over 70 of its employees in both Mexico and Colombia.




5
         Indeed, IDB filed an action against certain of the Debtors in Colombia on July 26, 2021. The Debtors have
not been served or received official notice of the suit, and only learned of it when the Debtors’ Colombian counsel
spotted it on the Colombian court docket, and thus does not have any details about the relief sought or whether it
included a request for protective measures. Given this uncertainty, the Debtors reserve their rights to seek any relief
with respect to such action.

                                                          17

RLF1 25769319v.1
                   Case 21-11109-JKS      Doc 13     Filed 08/02/21     Page 18 of 25




             F. Path to Restructuring

                   As its liquidity situation worsened, the Company began to explore various

restructuring strategies, including a sale of its Colombian Assets, which is entirely unencumbered.

As early as May, the Company entered into various non-disclosure agreements with potential third-

party buyers. The Company facilitated due diligence for these potential buyers and received a

number of non-binding proposals for the purchase of all or a portion of the Colombian Assets. It

quickly became evident, however, that potential buyers would be unwilling to pursue a purchase

of the Colombian loan portfolio outside a sale under section 363 of the Bankruptcy Code. The

Debtors continue to engage in due diligence and negotiate with potential buyers, and are optimistic

they will be in a position to select a stalking horse bid and file a motion seeking approval of bidding

procedures (including entry into a potential stalking horse agreement) within the first few days of

these Chapter 11 Cases.

                   To address its acute liquidity situation, and provide the Debtors with sufficient

runway to conduct a competitive auction process for the Colombian Assets, the Company

determined early on that it would need DIP financing. As described more fully in the declaration

of Marcelo Messer filed in support of the DIP Motion (as defined below), as early as June 2021,

Rothschild began formally soliciting proposals for new financing.

                   On or about June 18, 2021, the Company entered into confidentiality agreements

with certain members of an ad hoc group (the “Ad Hoc Group”) of holders of the Senior Notes

represented by Cleary Gottlieb Steen & Hamilton LLP and began discussions in earnest regarding

DIP financing. Around this time, the Company also entered into confidentiality agreements with

seven other potential third-party lenders.




                                                   18

RLF1 25769319v.1
                   Case 21-11109-JKS          Doc 13       Filed 08/02/21        Page 19 of 25




                   Between July 7 and 9, 2021, five potential lenders submitted DIP financing

proposals, and after further discussions with these potential lenders, four advanced to the second

round of the process. The Debtors ultimately selected the proposal from certain members of the

Ad Hoc Group (the “DIP Note Purchasers”), and on August 1, 2021, the Debtors obtained a DIP

Financing commitment for a senior secured superpriority facility of $45 million to be provided

pursuant to a certain Secured Super-priority Debtor-in-Possession Note Purchase Agreement (the

“DIP Note Purchase Agreement”).6                  Under the DIP Note Purchase Agreement, the DIP

Financing will be secured by first priority senior liens on substantially all of the Debtors’

unencumbered assets (including the Debtors’ rights under the Intercompany Facility) and junior

liens on assets subject to prior liens. The Debtors will use a portion of the proceeds of the DIP

Financing to fund their Mexican Affiliates pursuant to the Intercompany Facility, which

Intercompany Facility is secured by first liens on the Mexican Affiliates’ unencumbered loan

portfolios, government receivables, and other assets.

                   Although the Debtors expect that access to the DIP Financing, together with their

incoming cash from collections, will provide them with sufficient runway to consummate a value-

maximizing sale transaction, time is of the essence. Given the Debtors’ current financial condition,

the DIP Financing documentation provides certain milestones with respect to a sale of the

Colombian Assets. Specifically, the Debtors must: (i) file a motion seeking approval of bidding

procedures within 20 calendar days from entry of the interim DIP order; (ii) obtain entry of a




6
          Although the Debtors have not received a fully executed commitment from the DIP Note Purchasers as of
the Petition Date, the Debtors received written confirmation from counsel to the Ad Hoc Group that they hold written
email confirmations from all DIP Note Purchasers providing the DIP Financing on their commitments, totaling $45
million.

                                                        19

RLF1 25769319v.1
                   Case 21-11109-JKS       Doc 13    Filed 08/02/21     Page 20 of 25




bidding procedures order within 45 calendar days after entry interim DIP Order; and (iii) conduct

an auction within 90 calendar days of the Petition Date.

    IV.      The First Day Motions

                   Concurrently with the filing of these Chapter 11 Cases, the Debtors filed the First

Day Motions seeking relief related to: (i) the administration of the cases; (ii) the Debtors’ vendors,

employees, and customers; (iii) their operations; and (iv) their cash management. A list of the

First Day Motions is set forth below.

    A. Administrative Motions

         Motion of Debtors for Entry of an Order (I) Directing Joint Administration of Cases and
          (II) Granting Related Relief

         Application of the Debtors for an Order Appointing Prime Clerk, LLC as Claims and
          Noticing Agent Nunc Pro Tunc to the Petition Date

         Debtors’ Motion for Entry of an Order (I) Extending Time to File (A) Schedules of Assets
          and Liabilities, (B) Schedules of Current Income and Expenditures, (C) Schedules of
          Executory Contracts and Unexpired Leases, (D) Statements of Financial Affairs

         Motion of the Debtors for Entry of an Order (I) Confirming, Restating, and Enforcing the
          Worldwide Automatic Stay, Anti-Discrimination Provisions, and Ipso Facto Protections of
          the Bankruptcy Code, (II) Approving the Form and Manner of Notice Thereof, and (III)
          Granting Related Relief

         Motion of the Debtors for Entry of an Order: (I) Authorizing the Debtors to (A) File a
          Consolidated Creditor Matrix in Lieu of Submitting a Separate Creditor Matrix for Each
          Debtor, Waiving Certain Creditor Matrix Requirements; (B) File a Consolidated List of
          Top 30 Unsecured Creditors; (C) Redact Certain Personal Identification Information; (D)
          Establish Procedures for Notifying Parties of the Commencement of these Cases; and (II)
          Granting Related Relief (the “Creditor Matrix Motion”)

             B. Substantive Motions

         Motion of the Debtors for Entry of Interim and Final Orders: (I) Authorizing the Debtors
          to (A) Pay Prepetition Wages and Other Employee Obligations and (B) Maintain Employee
          Benefit Programs and Pay Related Administrative Obligations; and (III) Granting Related
          Relief




                                                    20

RLF1 25769319v.1
                   Case 21-11109-JKS       Doc 13     Filed 08/02/21     Page 21 of 25




        Motion of the Debtors for Entry of an Interim and Final Order (I) Authorizing the Debtors
         to (A) Maintain Existing Insurance Policies and Pay All Insurance Obligations Arising
         Thereunder and (B) Renew, Revise, Extend, Supplement, Change, or Enter into New
         Insurance Policies and (II) Granting Related Relief

        Motion of the Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
         Pay Certain Prepetition Taxes and Fees and Granting Related Relief

        Motion of the Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
         Pay Certain Prepetition Claims of Critical Vendors, Foreign Vendors, and Customers

        Motion of the Debtors for Entry of Interim and Final Orders: (I) Authorizing Continued
         Use of Their Existing Cash Management System and Bank Accounts, Payment of Related
         Prepetition Obligations and Continued Use of Business Forms; (II) Waiving Certain
         Deposit Requirements; and (III) Authorizing Continuance of Intercompany Transfers
         (“Cash Management Motion”)

        Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
         to Obtain Postpetition Financing and Granting Liens and Superpriority Administrative
         Expense Claims, (II) Scheduling a Final Hearing, and (III) Granting Related Relief (the
         “DIP Motion”)

                   The Debtors have narrowly tailored the relief requested in the First Day Motions to

meet their goals of: (a) continuing their current operations in chapter 11 with as little disruption as

possible; (b) maintaining the confidence and support of their vendors, employees, and other key

constituencies and stakeholders; and (c) efficiently administering these Chapter 11 Cases.

                   I have reviewed each of the First Day Motions (including the exhibits thereto) and

I believe the facts stated therein to be true and correct to the best of my knowledge with appropriate

reliance on corporate officers, employees, and advisors. I incorporate by reference the factual

statements in each of the First Day Motions as though fully set forth herein.

                   I believe that the relief sought in each of the First Day Motions is necessary to the

successful implementation of the Debtors’ efforts to maximize the value of their estates. It is my

further belief that, with respect to those First Day Motions requesting the authority to pay specific

prepetition claims or continue selected prepetition programs, the relief requested is essential to the


                                                    21

RLF1 25769319v.1
                   Case 21-11109-JKS       Doc 13     Filed 08/02/21     Page 22 of 25




maintenance of the Debtors’ operations and necessary to avoid immediate and irreparable harm to

the Debtors’ estates and creditors.

                   As for the relief sought in the Creditor Matrix Motion related to redaction of the

names and addresses of the Alpha Borrowers and Colombia Employees, I have been informed by

the Company and Colombian counsel that such relief is required and necessary to comply with

Colombian privacy law and the Company’s data privacy protocols.

                   The success of these Chapter 11 Cases depends upon the Debtors’ ability to

preserve their operations while they conduct the sale process for the Colombian Assets. The relief

requested in the First Day Motions is a critical component of maintaining the confidence of key

constituencies necessary to implement this strategy.

                   Accordingly, I respectfully request that all of the relief requested in the First Day

Motions, and such other and further relief as may be just and proper, be granted.




                                                    22

RLF1 25769319v.1
                   Case 21-11109-JKS     Doc 13    Filed 08/02/21    Page 23 of 25




                   I declare under penalty of perjury that the foregoing Declaration of John R.

Castellano in Support of Debtors’ Petitions and Requests for First Day Relief is true and correct.


Executed on: August 2, 2021
             Chicago, IL



                                                       /s/    John Castellano
                                                       John Castellano
                                                       Managing Director
                                                       AlixPartners, LLP




                                                  23

RLF1 25769319v.1
                   Case 21-11109-JKS   Doc 13   Filed 08/02/21   Page 24 of 25




                                          Exhibit A

                                       Capital Structure




RLF1 25769319v.1
 In re Alpha Latam Management, LLC et al.
                                                                               Case 21-11109-JKS                                      Doc 13                 Filed 08/02/21                          Page 25 of 25
                                                                                                                                                                                                                                                 Chapter 11
            Organizational Chart                                                                                                        Alpha Latam,
                                                                                                                                        L.P. (Canada)
                                                                                                                                                                                                                                                  Debtor


                                                                                                                                                                                                                                                               General Partner
                                                                                                                                                                                                                                                               Majority Shareholder
                                                                                                                                                 100%
                                                                                                                                                                                                                                                               Minority Shareholder

                                            Clarum Capital,                                Alpha Latam                                  Alpha Tech                                                                                                             Issuer/Borrower
                                                 L.P.                                      Management,                                 Partners, LLC
                                               (Canada)                                     LLC. (USA)                                     (USA)
                                                                                                                                                                                                                                                               Shareholder Entity

                                                                                                                                                 60.76%                                                                                                        Obligor of 2022 and 2025 Notes (NY law)

                                                                                                                                                                                                                                                               Obligor of Morgan Stanley Credit Agreement (NY law)
                                                                                                                                      AlphaCredit Tech
                                                                                                                                        Partners, L.P.
                                                                                                                                          (Canada)                                                                                                             Obligor of IDB Credit Agreement (NY law)

                                                                                                                         39.24%                                                                                                                                Obligor of ResponsAbility Notes (Lux law)
                                                                                                                                                 99.99%
                                                                                                                                                           Issuer/Borrower of:
                                                                                                                                                           • Unsecured Notes due 2022                                                                          Obligor of Alloy Credit Agreement (MX law)
                                                                                                                                       Alpha Holding,      • Unsecured Notes due 2025
                                                                                                                                        S.A. de C.V.       • Unsecured ResponsAbility Notes
                                                                                                                                          (México)         • Unsecured Alloy Credit Agreement                                                                  Obligor of AGC Credit Agreement (MX law)
                                                                                                                                                           • Secured CS Credit Agreement
                                                                                                                      Borrower of:                         • ACSDF Loan Agreement                                                                              Obligor of CS Credit Agreement (MX law)
                                                                                                                      • Secured AGC
                                                                                                                          Credit Agreement

                                      99.99%                  99%                   100%                   99.99%                  99.99%                 99%                    99.99%                 98.95%                 100%                     99.99%                    99.99%

     Borrower of:             AlphaCredit                                  Prestaciones
                                                                                                                        BetaCredit, S.A.
      • ACSDF Loan          Capital, S.A. de          C Claro,            Finmart, S.A.P.I.       Iyu Digital, S.A.                             AXS Servicios,         RXN Broker´s,            Alf Recursos,          AlphaCredit              Acercándonos,        AlphaDebit, S.A.
                                                                                                                        de C.V., SOFOM,
          Agreement          C.V., SOFOM,         S. de R.L de C.V.       de C.V., SOFOM,              de C.V.                                   S.A. de C.V.          S.A.P.I. de C.V.        S.A.P.I. de C.V.        Latam S.A.S.             S.A.P.I. de C.V.          de C.V.
                                                                                                                             E.N.R.
                                 E.N.R.               (México)                E.N.R.1                 (México)                                     (México)               (México)                 (México)             (Colombia)                 (México)              (México)
                                                                                                                            (México)
                                (México)                                      (México)

                                                                                                                                                                                                                                                                                               99%
                                      51%                                           99.99%                             99.99%                 99%                                99.99%

                                                                             Adelanto                                                  Bontu
                                                                                                                                                                                                                                                                                             AlphaCredit
                    49%       Aeternam,                                   Express, S.A. de                  Beta Planeación,        Professional                        Dispersora C
                                                                                                                                                                                                                                                                                             Sudamérica,
                            S.A.P.I. de C.V.                               C.V., SOFOM,                       S.A. de C.V.        Services, S.A.P.I.                  Claro S.A. de C.V.
                                                                                                                                                                                                                                                                                              S. de R.L.
                               (México)                                       E.N.R.2                           (México)               de C.V.                             (México)
                                                                                                                                                                                                                                                                                              (Panamá)
                                                                             (México)                                                 (México)                                                                      32.63%             34.36%            59%                     95.62%

                                                                                                                                                                                                                       Alpha Capital             Acsa Atento          Vive Créditos
                                      99.99%                                                                                                              100%                                                            S.A.S.                    S.A.S.            Kusida S.A.S.
                                                                                                                                                                                                                        (Colombia)                (Colombia)           (Colombia)
                                                                                                                                                                                              Borrower of:
                            Collect Broker,                                                                                                     Axs Colombia,                                 • Secured Morgan
                            S.A.P.I. de C.V.                                                                                                        S.A.S.                                       Stanley Credit Agreement
                               (México)                                                                                                           (Colombia)                                  • Unsecured IDB                 33.01%                    41%                      4.38%
                                                                                                                                                                                                 Credit Agreement

1.      Alpha Holding, S.A. de C.V. owns one (1) share in Prestaciones Finmart, S.A.P.I. de C.V., SOFOM, E.N.R. and transferred the remaining 40,142,291 shares to the irrevocable security trust number CIB/2620 in which it is the
        Trustor and Second Place Beneficiary, in order to guarantee certain obligations.
2.      Prestaciones Finmart, S.A.P.I. de C.V., SOFOM, E.N.R. transferred 49,999 shares in Adelanto Express, S.A. de C.V., SOFOM, E.N.R. to the irrevocable security trust number CIB/2620 in which it is the Trustor and Second
        Place Beneficiary, in order to guarantee certain obligations.
